Case 1:21-cv-00195-WMR Document 1 Filed 01/12/21 Page 1 of 7
Case 1:21-cv-00195-WMR Document 1 Filed 01/12/21 Page 2 of 7
Case 1:21-cv-00195-WMR Document 1 Filed 01/12/21 Page 3 of 7
Case 1:21-cv-00195-WMR Document 1 Filed 01/12/21 Page 4 of 7
         Case 1:21-cv-00195-WMR Document 1 Filed 01/12/21 Page 5 of 7




     Accordingly, based on the foregoing, the Defendant Currency is subject to

     forfeiture pursuant to 21 U.S.C. § 881(a)(6) on the grounds that it was furnished

     or intended to be furnished in exchange for a controlled substance, that it

     constitutes proceeds traceable to such an exchange or that it was used or

     intended to be used to facilitate the sale or exchange of a controlled substance.

WHEREFORE, the United States of Ameria prays as follows:

1.      That the Court forfeit the Defendant Currency to the United States of

        America;

2.      That the Court award the United States the costs of suit incurred in this

        action; and,

3.      That the Court grant such other relief as the Court deems just and proper.


This 12 day of January, 2021.
                                           Respectfully submitted,

                                            BOBBY L. CHRISTINE
                                           United States Attorne1;
                                           600 U.S. Courthouse
                                           75 Ted Turner Drive SW
                                           Atlanta, GA 30303
                                           (404) 581-6000 Jax (404) 581-6181
                                               SEKRET   Digitally signed by
                                                        SEKRET SNEED

                                               SNEED    Date: 2021.01.12
                                                        14:27:39 -05'00'
                                           SEKRET T. SNEED
                                           Assistant United States Attorney
                                           Georgia Bar No. 252939
                                           sekret.sneed@usdoj.gov



                                           5
Case 1:21-cv-00195-WMR Document 1 Filed 01/12/21 Page 6 of 7
Case 1:21-cv-00195-WMR Document 1 Filed 01/12/21 Page 7 of 7
